Earl Warren: Number 649, Jackie Washington versus Texas. Mr. Tessmer.
Charles W. Tessmer: Mr. Chief Justice, may it please this Honorable Court. The question presented before this Court is a civil one but one of vital importance. Is petitioner's conviction void because his rights under the Sixth and Fourteenth Amendments to the Federal Constitution were denied by the trial court, in that he was denied the right to compulsory process to obtain a witness who it permitted to testify and who was available, would have exonerated the petitioner of the crime of murder if the testimony were believed. That basically is the Constitutional issue before this Honorable Court. Now, Petitioner Washington --
William O. Douglas: Is that a statutory rule of Texas? Is it --
Charles W. Tessmer: It is now repealed, Mr. Justice Douglas, as of January 1, 1966. It was a statutory rule, Article 711 of the Code of Criminal Procedure since repealed. Now, petitioner Washington--
William O. Douglas: -- placed today this -- the opposite rule would be made?
Charles W. Tessmer: Yes, Your Honor. All codefendants are now competent under the statute in Texas now to testify either for or against one another. Petitioner Washington was convicted of the crime of murder and given 50 years. He testified to the facts that would have exonerated him if believed by the jury. The only other person in this world who could have exonerated Petitioner Washington was the codefendant, Philip, who had previously been tried under a separate indictment for the same murder and assessed of 50 years. Fuller was available. Fuller would've testified that the petitioner was attempting to keep him from pulling the trigger, saying, “Don't shoot! I'm going to leave, just don't do it”. And that Fuller would have testified that Jackie Washington left before he fired the fatal shot. Only three --
Byron R. White: -- was there an offer of proof?
Charles W. Tessmer: Yes, Mr. Justice White. The point was protected in the trial court and the Court of Criminal Appeals on a hearing for motion for new trial. I would like to point out this proposition to this Court. I feel that judgment must be reversed whether we view (Inaudible) case through the Sixth Amendment to the Federal Constitution.
Byron R. White: What -- where is that offered proof in the --
Charles W. Tessmer: It's in the stipulated record, Mr. Justice White, and it is -- and admitted in the state's answering brief. I believe it is at page 9 --
Byron R. White: Okay, thank you very much.
Charles W. Tessmer: -- Your Honor. Whether we approach this case through the Sixth Amendment by way of the Fourteenth as enforcing the Sixth Amendment the right to compulsory process, directly or whether we approach it directly through the Fourteenth Amendment. The result should be the same as the right to a witness in one's behalf particularly a witness so vital as here is implicit in the concept of ordered liberty as pointed out in Palko versus Connecticut. This question has been settled in the Courts of Appeal where it has arisen. The Seventh Circuit in a well-reasoned opinion has held in effect in the Robinsons versus Pate, which is not in the brief, 345 F.2d 691, the Court of Appeals for the Seventh Circuit, that in the wake of Gideon versus Wainwright, or Pointer versus Texas, and all of those great decisions implicitly holding the right to effective counsel. That the result must be the same with reference to compulsory process, that it is implicit in any concept to the ordered liberty and justice whether we view it alone by virtue of the Fourteenth Amendment or whether we view it that that provision of the Sixth Amendment is incorporated and obligatory on the states by virtue of the Fourteenth Amendment interacting with the Sixth. The result must be the same. Now --
Hugo L. Black: Which provision did you say?
Charles W. Tessmer: The Sixth Amendment of the Federal Constitution.
Hugo L. Black: Which language?
Charles W. Tessmer: Compulsory process. The right to compulsory process; to make a fair defense is a concept of fundamental justice in our opinion under the Fourteenth Amendment. Now, the Court of Appeals for the Fifth Circuit in an unreported opinion dated February the 15th 1967, Number 23803, Bonner versus Beto is directly in point with this case. The facts are critically the same. In that particular case, the same statute, Article 711 of the Texas Code of Criminal Procedure was applied. The petitioner in that case, the appellant in the court below, the Court of Appeals, the Fifth Circuit, have tried to use his wife, who was a codefendant who had been tried and given a suspended sentence for burglary. Her testimony would have been that he, the petitioner, was returning the stolen goods and did not participate in the burglary. Her testimony was excluded. Now, the Court of Appeals for the Fifth Circuit approached this problem to the Fourteenth Amendment alone. That in any concept of ordered liberty, that the right to a fair trial, the right to due process of law, apart from whether the Sixth Amendment is incorporated by virtue of the Fourteenth as to compulsory process, require their version of that conviction.
Hugo L. Black: What's the name of that case?
Charles W. Tessmer: Bonner versus Beto. The result is the same in that case. Bonner is now not on -- is now on motion for rehearing, I am advised by the Attorney General's Department of Texas. The result in Bonner versus Beto in the Fifth Circuit is exactly the same as the result in Robinson versus Pate in the Seventh Circuit. In the Robinson v. Pate, the accused person in which he called two witnesses and have compulsory process who could have testified that right after the event, he was acting bizarre; that he may have been insane to lay witness. The Court of Appeals for the Seventh Circuit reached the result to applying the Sixth Amendment by virtue of the Fourteenth. Bonner --
Speaker: Was it (Voice Overlap) compulsory process case?
Charles W. Tessmer: Mr. Justice, yes sir.
Speaker: Alright, why?
Charles W. Tessmer: I would say the failure to --
Speaker: This was -- you just -- he couldn't appear as a witness to the defense because of this qualification statute.
Charles W. Tessmer: Under Article 711 of the Code of Criminal Procedure, yes, Mr. Justice Harlan.
Speaker: So it's his disqualification under that statute rather than unavailability of the defense because --
Charles W. Tessmer: I would agree with that to this extent. He was available. The process was available. The process was used but its effective use was denied by the particular application of that statute to this petitioner as effectively denied as if there were no law required.
Speaker: That's sort of a circular argument, isn't it as far as presence is concerned? Don't you have to argue that the statute is bad, as to what was the -- Texas statute was bad on (Inaudible) or reason to --
Charles W. Tessmer: Unquestionably so. Under Ferguson against Georgia as pointed out, I believe, by Mr. Justice Clark in a concurring opinion that the Georgia statute which prohibited the testimony of a defendant; prohibited his being sworn, should be struck down even though petitioner in that case had not raised the point below. And that case was reversed on the basis that the amending statute did not permit the accused counsel to question this man and making a statement unsworn before the jury. And that that in effect denied the effective assistance of counsel. I believe it was Mr. Justice Clark's view that the whole statute was unconstitutional when tested and measured by the Fourteenth Amendment. And I agree with that. Yes, this is a bad statute but I would say that Texas --
Speaker: Oh, I'm not saying that it is. I'm saying that's what you are arguing.
Charles W. Tessmer: Thank you, Mr. Justice Harlan. I would say that we have recognized the error of our ways by the repeal of that statute but I would further say in candor to this Honorable Court that Texas can make rules by statute or otherwise as to who is competent as a witness and as to who is not. But here, it is the application of this particular statute, not necessarily its unconstitutionality that works an injustice on Jackie Washington, the petitioner in this case. Now, in Gideon versus Wainwright, we know that effective assistance of the denial of counsel means the denial of effective counsel. That was the decision in Powell against Alabama upon which Gideon against Wainwright was decided. I would further like to point out to this Honorable Court the concept adhered. This is a particular or was a particularly vicious statute. Interest, according to Black Stone, I believe, was the only disqualification of parties if they had understanding of the event and reason. This statute as the holdover of the old dead hand of the common-law and as opposed to public policy of turning on all possible light for the jury and let them assess credibility. But our statute was particularly vicious and that it permitted this supposed interested witness, the codefendant, to testify for the state but not for defendant.
Byron R. White: Or you are -- did I misunderstand you? Are you challenging this on its face or as applied here?
Charles W. Tessmer: I am challenging it, Mr. Justice White on its face and as applied here also and whether we arrive at the result to applying the Sixth Amendment, the right to compulsory process by virtue of the Fourteenth Amendment. And this is implicit just like in the -- held by this Honorable Court in Pointer versus Texas. They are the holding being the right of compensation under the Sixth Amendment by the majority would be applied by virtue of the Fourteenth as obligatory on the State of Texas. Alright --
Byron R. White: And so it doesn't make any difference -- so before your position is irrelevant what this witness would testify to?
Charles W. Tessmer: I would say --
Byron R. White: And we don't' need to know what character -- what the judgment (Inaudible)?
Charles W. Tessmer: I would say that for the purpose of judging the statute, perhaps not but I am aware of the harmless error rule and how -- if this witness have no knowledge of the facts that could have helped the petitioner.
Byron R. White: Oh, I still can't find any statement in the record as to what he would have testified to.
Charles W. Tessmer: The record, I believe, bears us out as to what he would testify to at page 4, Your Honor, in the bill of exceptions approved by the trial judge --
Byron R. White: Right.
Charles W. Tessmer: -- which is our way of settling the appeals sometime from the points and when approved by the judge and accepted as qualified, page 4 of the record, that is controlling even over the statement of facts under Texas practice, Mr. Justice White. Even if the shorthand reporter had it different, if the trial judge approves the bill of exceptions and the facts stated therein, it controls over the statement of facts. And the Honorable Judge Meath (ph) --
Byron R. White: I know.
Charles W. Tessmer: -- approved that bill --
Byron R. White: Right.
Charles W. Tessmer: -- with the purported evidence which would have been exculpated the petitioner had it been believed. Now it seems to me that if the right under the Sixth Amendment to be confronted by the witnesses, which means the right to have counsel there to cross-examine, is intertwined with the right to counsel and if compulsory process is necessary to get the witnesses there to have a fair trial, then it is just as implicit in any concept of ordered liberty as the right of confrontation as so held in Pointer against Texas. Now, as to the results in this case, it does not make any difference whether we approach this case strictly under the Fourteenth Amendment, due process, the right to be heard, the right to make a fair defense as applied in this particular case or whether we approach it that the Sixth Amendment provisions of the right to compulsory process is incorporated and obligatory against the State of Texas by virtue of the Fourteenth Amendment. Now I feel that my opponent, by reading their brief, would possibly err that the recent opinion of Spencer against Texas may have something to do with this case. I seriously challenge that position. I think Spencer against Texas, the majority opinion simply holds that where element is relevant to a conviction under the prosecution under the habitual criminal statute that where a relevant evidence is admissible, though it is harmful and damaging to the accused it is not of constitutional dimension. Why? Because there was no provision pointed out in Spencer against Texas. Implicitly in the bill of rights, there was no ex -- implicit constitutional provision violated in Spencer against Texas and this Court held in majority. And I think with sound reasoning, with all due difference to the dissent that in trials of this nature, some prejudice is bound to occur to the defendant in the admission of relevant testimony. We might get to the point to where bloody pictures were relevant could be so bad that the accused would contend they violate process. But I think that here we have a horse of a different coat. And in my humble opinion, Pointer against Texas, Gideon against Wainwright, the sound reasoning of the Court of Appeals for the Seventh Circuit in Robinson v. Pate, the viciousness of this statute which is aimed against, but which says the man is not interested, the codefendant if he is called by the state even though he has been tried and convicted or untried, that he can testify. But the only way the defendant under that statute could use this witness was to make a false accusation. Now what would the defendant have to do to use Fuller, the codefendant. He would have to file a false affidavit that Fuller was not guilty and that there was not sufficient evidence to convict Fuller, and that Fuller should be first tried. Then and only then if Fuller was tried and acquitted could petitioner use that witness.Because -- not make this false affidavit, Fuller was guilty. The only other way he could use Fuller's evidence was this -- was if the State of Texas would wait 50 years or until the man was released and had satisfied his conviction then he could be called or if the prosecution were dismissed. I would like to reserve perhaps three minutes for rejoinder.
Earl Warren: You may.
Charles W. Tessmer: Thank you.
Earl Warren: Mr. Fender.
Howard M. Fender: Mr. Chief Justice, may it please the Court. First, I would like to start to -- get the ground rule straight here. I understood from the papers we had all filed that we will here today to discuss the question of whether or not the right to compulsory production witnesses was to be discuss here. And I hope I'm prepared to discuss that point. I'm not so well prepared to simply go into general rules on the Fourteenth Amendment because my instructions from this Court whether to respond on that basis. And I don't feel that compulsory process has meant to violate it at all. The witness that he wanted was available right there in the Dallas County Jail and could have been used at any time. He did not issue a subpoena and the sheriff refused to serve it. The man was there available but he was prevented by an evidentiary rule. He was an incompetent witness in the same manner as an idiot, a lunatic, or a drunkard. Because our state law says that he was an incompetent witness. And I don't think that rule would mean any different if he had issued a subpoena and brought immediately into the Court and the state objected to the testimony of an idiot or lunatic. And the Court had, right properly under the statutes, excluded such testimony. As true, the idiot may have been a witness. He may have been sitting around somewhere where he could see what was going on. But there would be no question of the failure of the Sixth Amendment to provide him with compulsory process just because the Court said that idiot cannot testify. In this instance --
Abe Fortas: Could Texas const -- could Texas consistently with the United States Constitution pass a statute then force a statute said that the person accused of crimes shall not have any witnesses?
Howard M. Fender: I doubt it.
Abe Fortas: You doubt it?
Howard M. Fender: Yes sir. I'm not going to answer (Inaudible) because I haven't studied the question, Your Honor, but I don't think so.
Abe Fortas: Well, I should think that -- think it's sort of related --
Howard M. Fender: I mean, would be (Voice Overlap) --
Abe Fortas: -- to the question you are discussing.
Howard M. Fender: Well, I feel that at least there are some reason for saying that idiots and lunatics can't testify, Your Honor and I felt that there was and still could be ample reason for saying that a codefendant has such an interest in the outcome or he's so likely to lie as to be unreliable and therefore they will not permit him to testify. It's true that we have changed our rules --
Earl Warren: Can he testify for the Government?
Howard M. Fender: Yes, sir. He cannot --
Earl Warren: What --
Howard M. Fender: -- testify for anybody under the new rule.
Earl Warren: I beg your pardon?
Howard M. Fender: Under our current -- under our new Code of Criminal Procedure, the can testify for anybody.
Earl Warren: Yes, but under the rule --
Howard M. Fender: By the rule as they exist --
Earl Warren: -- that we have here, could he testify for the state --
Howard M. Fender: He could be called (Voice Overlap) --
Earl Warren: -- and so he was customarily used -- codefendants to testify against others?
Howard M. Fender: Do you want me to continue now, Your Honor?
Earl Warren: Well, just answer that question please.
Howard M. Fender: It's a matter of discretion on the part of the prosecutor and it --
Earl Warren: Well, you do it.
Howard M. Fender: -- sometimes do, and sometimes don't.
Earl Warren: In other words, his reliability is not -- does not affect him in that case but it does if he's to be used for the defendant?
Howard M. Fender: Yes, it's much the same way that you can't -- that a man -- we can't call a man's wife to testify against him but he can call his wife to testify in court.
Earl Warren: Well, if you block an idiot from testifying, he cannot testify for either side, could he?
Howard M. Fender: He qualifies as an idiot, he can't testify for his side. That's correct.
Earl Warren: And then there wasn't any direction or any connection between the situation where you bar an idiot and where you borrow -- bar a codefendant?
Howard M. Fender: Only insofar as both have been fallen within the rule that prohibits their testimony. Yes.
Earl Warren: We'll recess no.
Howard M. Fender: Thank you.